  Case 2:19-cv-09569-RSWL-AS Document 25 Filed 04/21/20 Page 1 of 2 Page ID #:76

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-09569-RSWL-ASx                                            Date    April 21, 2020
 Title             Nathan Johnson et al v. Stoneyhill Security Association, et al.



 Present: The Honorable             RONALD S.W. LEW, Senior U.S. District Court Judge
                Joseph Remigio                                   Not Present                            N/A
                 Deputy Clerk                           Court Reporter / Recorder                    Tape No.


                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                               Not Present

 Proceedings:                 (IN CHAMBERS)

       The Court, having previously taken the Scheduling Conference under submission, now sets the
following dates:

           Last Day to Amend Pleadings              6-30-2020
           Discovery Cut-Off:                       11-24-2020
           Motion Filing Cut-Off:                   12-22-2020
           Expert Cut-Off                           01-19-2021
           Final Pretrial Conference:               03-23-2021       , 10:00 am
           Jury Trial (5 day est.) :                04-20-2021       ,   9:00 am

       All other dates not specifically set herein or otherwise ordered by this Court shall be governed
by applicable Local Rules of Court for the Central District of California and Federal Rules of Civil
Procedure.

      Any request presented to the Court for ruling should not be embodied in a report or notice
and should be separately made and formally filed onto the docket of this action.


        All hearings before Judge Ronald S.W. Lew shall take place at the U.S. Courthouse, 350 W. 1st
Street, Los Angeles, CA 90012. Courtroom location to be determined and will be noticed to the
parties/counsel prior to the hearing date.


                                                                                        Initials of Deputy Clerk    JRE


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 2
  Case 2:19-cv-09569-RSWL-AS Document 25 Filed 04/21/20 Page 2 of 2 Page ID #:77

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-09569-RSWL-ASx                                        Date     April 21, 2020
 Title          Nathan Johnson et al v. Stoneyhill Security Association, et al.


NOTICE TO COUNSEL RE PREPARATION FOR TRIAL

MOTIONS IN LIMINE: All motions in limine shall be filed no later than the date of the Final Pretrial
Conference. Oppositions shall be filed no later than 7 days after the Final Pretrial Conference; and a
reply, if any, shall be filed no later than 14 days after the Final Pretrial Conference. If the dates set
forth herein do not allow for timely briefing of Motions in Limine, the parties shall meet, confer,
and make an appropriate filing regarding an alternate schedule for the Court’s consideration.

EXHIBITS: Counsel are to prepare their exhibits for presentation at trial by placing them in volumes
which are tabbed down the front, right side with the exhibit numbers. These volumes are to be prepared
in an original and one (1) copy for the Court. Each volume of exhibits shall be contained in a three-ring
notebook. Exhibits must be numbered in accordance with Local Rules 11-5.2 and 11.5.3.

THE COURT REQUIRES THAT THE FOLLOWING BE SUBMITTED TO THE COURT
CLERK ON THE FIRST DAY OF TRIAL:

1. Two bench books of the exhibits . The original bench book shall contain the original exhibits for use
by the witness. The second bench book shall be for the Judge.

2. THREE COPIES OF THE JOINT EXHIBIT LIST (without the CM/ECF headers)
3. THREE COPIES OF THE WITNESS LIST (without the CM/ECF headers)

[The original exhibits with the Court’s exhibit tags attached and filled out showing the case number,
case name and exhibit number. (EXHIBIT TAGS MUST BE ON THE FRONT OF THE EXHIBIT
AND MAY BE STAPLED TO AN EXHIBIT IF IT CANNOT BE GLUED ON. TAGS NEED NOT
BE PLACED ON EVERY PAGE. JUST THE FIRST PAGE OF THE EXHIBIT)].

In addition to hard copy submissions, parties must submit a copy of the proposed jury instructions, if
applicable, in conformance with Local Rules 11-5.2 and 11.5.3 in WordPerfect (.wpd) or MS Word
(.doc/x) format, either on a flash drive or via email to the courtroom deputy clerk by noon on the
following business day of filing.




                                                                                  Initials of Deputy Clerk    JRE


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 2 of 2
